565 S.E.2d 668 (2002)
Ralph LINDSEY, Jr.
v.
BODDIE-NOELL ENTERPRISES, INC., d/b/a Hardee's Skat-Thru.
No. 679A01.
Supreme Court of North Carolina.
June 27, 2002.
H. Lee Evans, Raleigh, for Boddie-Noell Enterprises, Inc.
L.P. McLendon, Jr., John W. Ormand, III, Greensboro, Teresa DeLoatch Bryant, for Ralph Lindsey, Jr.

ORDER
Upon consideration of the petition filed by Plaintiff for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of June 2002."